Title: To Alexander Hamilton from Benjamin Lincoln, 21 [March] 1792
From: Lincoln, Benjamin
To: Hamilton, Alexander



Sir
Boston [March] 21 1792

I shall pay particular attention to your directions respecting the payment of the drafts of the treasurer in favour of the Loan officer of New Hampshire & Mr Appleton of this State. You will learn by the inclosed return that a large proportion of the money on hand is in the bills of the bank of the united States issued in Philadelphia which are now sold here at a discount of one ⅌ Cent. From what I hear of the price of stock with you, which is much under what they are sold for in this Town I think the bank bills issued in Philadelphia will soon he up at par at the least.
Secy of the Treasury
 